United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, THE WOODLANDS
METRO STATION OFFICE,
The Woodlands, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0828
Issued: January 6, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 21, 2020 appellant filed a timely appeal from an August 27, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case. 3

1

By decision dated February 26, 2021, OWCP denied modification of its March 28, 2019 decisions, regarding the
same issue currently on appeal. However, appellant filed the current appeal to the Board on February 21, 2020, prior
to the issuance of the February 26, 2021 decision. As OWCP issued its February 26, 2021 decision during the
pendency of this appeal, that decision is null and void as the Board and OWCP may not simultaneously have
jurisdiction over the same issue. See L.F., Docket No. 19-1275 (issued October 29, 2020); Terry L. Smith, 51 ECAB
182 (1999); Russell E. Lerman, 43 ECAB 770 (1992); Douglas E. Billings, 41 ECAB 880 (1990).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the August 27, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of
disability commencing November 30, 2018 causally related to her accepted December 4, 2012
employment injury.
FACTUAL HISTORY
On January 3, 2013 appellant, then a 56-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on December 4, 2012 she sprained her back in a motor vehicle accident
(MVA) while in the performance of duty. OWCP assigned the claim OWCP File No. xxxxxx693
and accepted it for thoracic sprain, lumbar sprain, neck sprain, cervical radiculopathy, and cervical
disc displacement. On April 14, 2016 appellant underwent an OWCP-authorized anterior
discectomy and fusion at C6-7. OWCP paid her wage-loss compensation on the supplemental
rolls from April 15 through September 17, 2016 and on the periodic rolls from September 18, 2016
to December 9, 2017.4
Appellant accepted a modified position with the employing establishment performing
sedentary duty for eight hours per day. She returned to work on January 19, 2018 and stopped
work on February 5, 2018. OWCP paid appellant wage-loss compensation on the supplemental
rolls from February 5 through March 16, 2018.5 Appellant accepted a March 16, 2018 job offer
performing sedentary duties using a telephone and computer for eight hours per day. The duties
included lifting a telephone weighing up to two pounds intermittently and walking and standing
for one hour per day. Appellant claimed disability for four hours per day, commencing June 20,
2018, based on her doctor’s restrictions. OWCP paid her wage-loss compensation on the
supplemental rolls from June 20 through November 29, 2018.
Appellant subsequently filed claims for compensation (Form CA-7) for disability
commencing November 30, 2018.
In a report dated December 10, 2018, Dr. Robert Lowry, a physiatrist, noted that appellant
related that her supervisor had insisted that she work eight rather than four hours per day. He
discussed the history of her employment-related motor vehicle accident and April 2016 cervical
spinal fusion. Dr. Lowry indicated that appellant was currently answering telephones at work. He
advised that he had placed her on four hours per day sedentary work. Dr. Lowry concluded that
she was unable to return to her usual employment.
In a report dated January 24, 2019, Dr. John W. Ellis, Board-certified in family practice,
reviewed appellant’s history of employment injuries on March 17, 1997 and December 4, 2012.
He opined that the “accepted thoracic and lumbar conditions with surgery have resulted in bilateral
spinal nerve root radiculopathy down both lower extremities.” Dr. Ellis further found that
appellant had developed bilateral medial and lateral epicondylitis with cubital tunnel syndrome
and bilateral wrist tendinitis with carpal tunnel syndrome as a result of her employment duties and
4

OWCP previously accepted that appellant sustained a neck sprain and displacement of a cervical intervertebral
disc without myelopathy on March 17, 1997, assigned OWCP File No. xxxxxx544. Appellant underwent a
discectomy at C6-7 and fusion at C5-6 on June 27, 2007. OWCP has administratively combined OWCP File Nos.
xxxxxx693 and xxxxxx544, with the latter serving as the master file.
5

OWCP paid her for total disability during this period as no work was available within her restrictions.

2

neck injury. He recommended either that OWCP expand the acceptance of her claim to include
the additional diagnosed conditions or that she file a new occupational disease claim for injuries
to her elbows and wrists. Dr. Ellis advised that appellant’s neck and spinal nerve injury was a
“double crush syndrome wherein even a little bit of impingement of the ulnar nerve at the elbow
or median nerve at the wrist will cause both the spinal nerve impingement in the upper and lower
extremities and ulnar nerve and medial nerve impingement.” He opined that she “may not be able
to continue working even four hours per day,” but that he would leave her restrictions to her
attending physician. Dr. Ellis found that appellant was partially disabled.
On January 28, 2019 Dr. Lowry advised that the employing establishment had not offered
appellant a “true sedentary job” as recommended by the second opinion examiners. He noted that
Dr. Ellis had found that she was unable to work at this time. In a duty status report (Form CA-17)
of even date, Dr. Lowry determined that appellant could work four hours per day with restrictions.
In a February 18, 2019 report, Dr. Lowry diagnosed cervical disc displacement, cervical
radiculopathy, neck sprain, lumbar sprain, and thoracic sprain. He advised that he agreed with
Dr. Ellis that she should be off duty “as it is just too taxing to be at work each day for so long given
her total spine problems.” In a Form CA-17 of even date, Dr. Lowry found that appellant was
totally disabled from work.
In a development letter dated February 26, 2019, OWCP informed appellant of the
definition of a recurrence of disability and requested additional factual and medical evidence,
including a report from her physician explaining how her accepted condition worsened such that
she was unable to work. It afforded her 30 days to submit the requested information. No response
was received within the time allotted.
By decisions dated March 28, 2019, OWCP found that appellant had not established a
recurrence of disability causally related to her accepted December 4, 2012 employment injury.
In a report dated April 1, 2019, Dr. Lowry indicated that he had reviewed letters from
OWCP advising that it required further evidence in support of appellant’s claim. He related that
he was “at a loss as to what they would be looking for from a medical standpoint.” Dr. Lowry
recommended that appellant attempt to obtain specifics of what OWCP needed and noted that
conditions related to her injury “negatively affected her such that she can no longer work.” In a
CA-17 of even date, he found that she was totally disabled.
On April 18, 2019 appellant requested reconsideration. She submitted a report dated
April 15, 2019 from Dr. Lowry. Dr. Lowry discussed appellant’s history of an employmentrelated motor vehicle accident and cervical surgeries in June 2007 and April 2016 and her current
complaints of significant neck pain and spasms of the lumbar and cervical spine. He advised that
appellant’s injuries had “spontaneous returned without intervening cause while working
administrative duties answering [a] [tele]phone. [Appellant] has been removed from duty due to
the previously injuries spontaneous return.” On examination Dr. Lowry found tenderness and
reduced motion of the neck and muscle spasms of the paraspinal muscles. He reviewed the reports
of record, noting that electrodiagnostic studies of the upper extremities performed on October 28,
2016 showed evidence of C6 radiculopathy. Dr. Lowry diagnosed cervical, lumbar, and thoracic
sprains, cervical radiculopathy, and cervical disc displacement. He opined that appellant’s lumbar,
thoracic, and cervical problems had reoccurred and were “related to her original injury from when
she was on route and was struck from behind by another vehicle on December 4, 2012.”
3

Dr. Lowry noted that she was “unable to move her neck much at all.” He found that she was
currently unable to return to work. Dr. Lowry indicated that she had worked full time until
June 2018, when her hours were reduced to part time, and that he believed she could not do well
even at four hours. Dr. Lowry advised that he had agreed with Dr. Ellis that appellant should be
off work. He attributed her pain to her accepted employment injury.
On a May 21, 2019 Form CA-17, Dr. Lowry indicated that appellant was disabled from
work.6
By decision dated August 27, 2019, OWCP denied modification of its March 28, 2019
decisions.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment. 7 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations, and which is necessary because
of a work-related injury or illness, is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. A recurrence does not occur when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties, or a reduction in force.8 Absent a change
or withdrawal of a light-duty assignment, a recurrence of disability following a return to light duty
may be established by showing a change in the nature and extent of the injury -related condition
such that the employee could no longer perform the light-duty assignment. 9
OWCP’s procedures provide that a recurrence of disability includes a work stoppage
caused by a spontaneous material change in the medical condition demonstrated by objective
findings. That change must result from a previous injury or occupational illness rather than an
intervening injury or new exposure to factors causing the original illness. It does not include a
condition that results from a new injury, even if it involves the same part of the body previously
injured.10
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
6

Appellant continued to receive treatment from Dr. Alcaraz and from Dr. Zaid Malik, who specializes in pain
medicine.
7

20 C.F.R. § 10.5(x); J.D., Docket No. 18-1533 (issued February 27, 2019).

8

Id.

9

See M.F., Docket No. 20-0136 (issued August 5, 2021); G.L., Docket No. 16-1542 (issued August 25, 2017);
Theresa L. Andrews, 55 ECAB 719, 722 (2004). See also Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard,
45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB 222 (1986).
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2 (June 2013); F.C., Docket
No. 18-0334 (issued December 4, 2018).

4

physician who, on the basis of a complete and accurate factual and medical his tory, concludes that,
for each period of disability claimed, the disabling condition is causally related to the employment
injury, and supports that conclusion with medical reasoning. 11 Where no such rationale is present,
the medical evidence is of diminished probative value.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability, commencing November 30, 2018, causally related to her accepted December 4, 2012
employment injury.
Appellant has not alleged that the employing establishment withdrew her limited -duty
position, but instead attributed her recurrence of disability to a change in the nature and extent of
her employment-related conditions.
On April 15, 2019 Dr. Lowry reviewed appellant’s history of a MVA at work and her prior
cervical surgeries. He discussed her complaints of neck pain and lumbar and cervical spasms.
Dr. Lowry indicated that the employing establishment had transferred her to ano ther facility and
reduced her work hours to four hours per day. He diagnosed sprains of the cervical, lumbar, and
thoracic spine, cervical radiculopathy, and cervical disc displacement. Dr. Lowry advised that
appellant’s condition had spontaneously reoccurred while she performed administrative duties at
work such that she was disabled from employment. He attributed her current lumbar, thoracic,
and cervical problems to her December 4, 2012 employment injury. Dr. Lowry found that
appellant was totally disabled from employment given her spinal condition. He did not, however,
sufficiently explain why she became disabled on or after November 30, 2018 such that she was
unable to perform her sedentary employment duties due to a worsening or her condition. 13 A mere
conclusion without the necessary rationale is insufficient to meet a claimant’s burden of proof.14
On December 10, 2018 Dr. Lowry reviewed appellant’s history of an employment-related
MVA and 2016 cervical spinal fusion. He noted that she answered telephones at work. Dr. Lowry
indicated that he had found that appellant could only perform four hours per day of sedentary work.
He, however, failed to provide any rationale for his opinion or reference the duties required by
appellant’s modified position that were outside of her restrictions. As noted, the Board has held
that a report is of limited probative value if it does not contain medical rationale explaining a causal
relationship between the claimed disability and the accepted employment-related injury. 15
Consequently, Dr. Lowry’s opinion is insufficient to meet appellant’s burden of proof.
On January 24, 2019 Dr. Ellis discussed appellant’s history of injuries at work on
March 17, 1997 and December 4, 2012. He found that she had developed bilateral medial and
lateral epicondylitis, bilateral cubital tunnel syndrome, bilateral wrist tendinitis, and bilateral
11

L.O., Docket No. 19-0953 (issued October 7, 2019); J.D., Docket No. 18-0616 (issued January 11, 2019).

12

M.G., Docket No. 19-0610 (issued September 23, 2019); G.G., Docket No. 18-1788 (issued March 26, 2019).

13

See A.D., Docket No. 20-0962 (issued April 13, 2021); T.G., Docket No. 20-0032 (issued November 10, 2020).

14

B.L., Docket No. 20-1685 (issued May 25, 2021).

15

See S.P., Docket No. 19-0573 (issued May 6, 20201);

5

carpal tunnel syndrome due to her employment duties and the injury to her neck. Dr. Ellis opined
that OWCP should expand acceptance of her claim to include additional conditions or that
appellant should file a new occupational disease claim. He indicated that she had sustained double
crush syndrome due to the injury to her neck and spine and found that she might not be able to
continue working four hours per day. Dr. Ellis advised that appellant’s attending physician should
provide her work restrictions. He opined that she was partially disa bled. While he generally
indicated that she might not be able to continue working part time, Dr. Ellis did not specifically
address the issue of disability, instead noting that her attending physician would address work
restrictions. As Dr. Ellis failed to directly address the dates of disability from work for which
compensation is claimed, his report is insufficient to meet appellant’s burden of proof. 16
In a January 28, 2019 report, Dr. Lowry maintained that the job provided by the employing
establishment was not sedentary. He indicated that Dr. Ellis had found that appellant was unable
to work. In a CA-17 form of even date, Dr. Lowry found that she was disabled from work. He
did not, however, explain what duties appellant performed that were not sedentary or provide any
rationale for his disability determination. A medical opinion not fortified by medical rationale is
of diminished probative value. 17 Consequently, Dr. Lowry’s report is insufficient to meet
appellant’s burden of proof.
On February 18, 2019 Dr. Lowry diagnosed cervical disc displacement, cervical
radiculopathy, neck sprain, lumbar sprain, and thoracic sprain. He indicated that he agreed with
Dr. Ellis that appellant should not work given the problems with her spine. In an April 1, 2019
report, Dr. Lowry advised that he was unclear what OWCP needed to support appellant’s claim.
He asserted that her conditions had adversely affected her to the extent that she was unable to
work. Again, however, Dr. Lowry did not explain why she was unable to perform the duties of
her modified employment commencing November 30, 2018. As discussed, medical reports
without adequate rationale are of diminished probative value and insufficient to meet appellant’s
burden of proof.18 For this reason, Dr. Lowry’s reports are insufficient to establish that appellant
sustained a recurrence of disability.
Appellant submitted pain management reports from Dr. Alcarez and Dr. Malik; however,
these reports failed to address causation or disability from employment. Medical evidence that
does not offer an opinion regarding the cause of an employee’s condition or disability is of no
probative value on the issue of causal relationship. 19
Appellant further submitted CA-17 form reports from Dr. Lowry. These reports, however,
are merely form reports and do not contain an opinion on whether the accepted employment injury
caused disability from employment; consequently, they are of no probative value on the issue of
causal relationship. 20
16

See L.V., Docket No. 19-1725 (issued April 5, 2021); Sandra D. Pruitt, 57 ECAB 126 (2005).

17

See B.T., Docket No. 19-1505 (issued April 2, 2021); T.L., Docket No. 18-0536 (issued November 27, 2018).

18

See E.H., Docket No. 19-1352 (issued December 18, 2019); E.C., Docket No. 17-1645 (issued June 11, 2018).

19

K.F., Docket No.19-1846 (issued November 3, 2020); L.O., supra note 11; L.B., Docket No. 18-0533 (issued
August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
20

L.S., Docket No. 20-0570 (issued December 15, 2020).

6

As appellant has not submitted rationalized medical opinion evidence establishing
disability from work commencing November 30, 2018, the Board finds that she has not met her
burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability, commencing November 30, 2018, causally related to her accepted December 4, 2012
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the August 27, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 6, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

